          Case 1:20-mc-00315-VEC Document 8 Filed 09/11/20 Page 1 of 2
                                                            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                               DATE FILED: 09/11/2020
––––––––––––––––––––––––––––––––––––––––– x
APPLICATION OF CBRE GLOBAL                        :
INVESTORS (NL) B.V., CBRE DRET                    :
                                                        315
CUSTODIAN I B.V., CBRE DHC MAASTRICHT : No. 20 Misc. ______________
(GROTE STAAT V) B.V. and CBRE DHC DEN :
HAAG (GROTE MARKSTRAAT V) B.V.                    :
                                                  :
                             Petitioners,         :
                                                  :
For an Order Granting Leave to Issue Subpoenas for:
Discovery in Aid of Foreign Proceedings Pursuant :
to 28 U.S.C. § 1782.                              :
––––––––––––––––––––––––––––––––––––––––– x

                                      [PROPOSED] ORDER

               Upon consideration of the ex parte petition for an order granting leave to issue

subpoenas for discovery in aid of foreign proceedings pursuant to 28 U.S.C. § 1782 submitted by

petitioners CBRE Global Investors (NL) B.V., CBRE DRET Custodian I B.V., CBRE DHC

Maastricht (Grote Staat V) B.V. and CBRE DHC Den Haag (Grote Markstraat V) B.V.

(collectively, “CBRE”), and all papers submitted in support, this Court finds that (1) the statutory

requirements of 28 U.S.C. § 1782 are satisfied, and (2) the factors identified by the United States

Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), weigh in

favor of granting the petition. It is therefore

               ORDERED that the petition is granted; and it is further

               ORDERED that petitioners’ counsel is hereby authorized to issue, sign and serve

upon HBC US Holdings LLC (“HBC US”) and David Schwartz the subpoenas annexed as

Exhibits 6, 7 and 8 to the declaration of Jonathan M. Wagner, Esq.; and it is further

               ORDERED that petitioners’ counsel shall serve a copy of this Order and all

papers upon which it was based together with said subpoenas; and it is further
           Case 1:20-mc-00315-VEC Document 8 Filed 09/11/20 Page 2 of 2




                ORDERED that HBC US and David Schwartz are directed to comply with the

subpoenas in accordance with the Federal Rules of Civil Procedure and the Rules of this Court;

and it is further

                ORDERED that the foregoing is without prejudice to the rights of HBC US and

David Schwartz to file a motion to vacate or quash; and it is further

                ORDERED that the Court shall retain jurisdiction over this matter.



                                                             SO ORDERED:

               September 11 2020
Date: ____________________,




                                                             Hon. Valerie Caproni
                                                          United States District Judge




                                               -2-
